Citation Nr: 0916016	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a left knee condition, 
claimed as secondary to service-connected right knee and back 
conditions. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to May 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO) which denied the Veteran's claim of service 
connection for a left knee condition, including as secondary 
to his service-connected right knee disability.

In his May 2006 substantive appeal (VA Form 9), the Veteran 
requested a Travel Board hearing at the RO.  However, in 
September 2006 the Veteran informed the RO that he was 
withdrawing his request for a hearing.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

Matters not on appeal

In its May 2005 decision, the RO also (1) denied an increased 
rating higher than 10 percent for the service-connected right 
knee disability; (2) granted service connection for chronic 
right hip strain associated with impairment of the right 
knee, with a disability rating of 10 percent assigned, 
effective January 7, 2005; (3) granted service connection for 
chronic lumbar strain associated with impairment of the right 
knee, with a disability rating of 10 percent assigned, 
effective January 7, 2005; (4) denied service connection for 
a bilateral ankle condition, including as due to right knee 
impairment; and (5) denied service connection for a left hip 
condition, including as due to impairment of right knee.  The 
Veteran did not appeal those issues.  Therefore, they will be 
discussed no further herein.  



Clarification of issue on appeal

In its May 2005 decision, the RO denied service connection 
for a left knee condition as secondary to the Veteran's 
service-connected right knee condition. 
In the same May 2005 decision, the RO granted service 
connection for a back condition [chronic lumbar strain].  The 
Veteran has subsequently expanded his contentions to include 
service connection for his left knee condition as secondary 
to his (now) service-connected back disability as well as his 
(previously) service-connected right knee disability.  The 
issue has therefore been revised as stated above.  


REMAND

In its May 2005 decision, the RO denied the Veteran's claim 
of service connection for a left knee condition because no 
disability of the left knee was shown.  A VA examiner in 
April 2005 had diagnosed the left knee as being normal based 
on an x-ray study and range of motion testing. 

In September 2005, the Veteran's left knee was observed to 
have crepitus on extension and tenderness along the medial 
joint line, with possible effusion medial to the patella.  An 
x-ray study of the Veteran's left knee on November 10, 2005, 
revealed no acute osseous or adjacent soft tissue 
abnormality.  The treating examiner's assessment was that the 
Veteran could have a medial meniscus tear.  A magnetic 
resonance imaging (MRI) study of the left knee was ordered.  

The MRI of the left knee conducted on November 22, 2005, 
showed multiple foci of signal alteration within the menisci 
thought to be due to early intrasubstance desiccation.  There 
was no significant appreciable meniscal or ligamentous 
injury.  There was no significant joint effusion.  There was 
no appreciable acute osseous abnormality.  The radiologist's 
diagnostic impression was that there were chronic findings, 
but no acute process.  On November 29, 2005, the Veteran was 
told that there were chronic changes in his left knee.  

The Board finds that the above medical information is lacking 
in sufficient facts and analysis to determine whether the 
Veteran in fact has a current left knee disability.  
Although there is medical evidence that indicates that the 
Veteran's left knee condition has worsened to some extent 
since April 2005, what is not of record is clear medical 
diagnostic evidence as to whether or not the Veteran does 
currently have a left knee disability, and, if so, whether 
there is a relationship between any left knee disability and 
the Veteran's service-connected right knee and back 
conditions.  These questions must be addressed by 
appropriately qualified medical professionals.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Therefore, a remand is necessary to obtain another VA 
examination.

The Board further notes that the Veteran's claims folder 
contains VA treatment records that are up-to-date through 
November 2005.  VA treatment records from December 1, 2005 to 
the present time should be obtained if practicable.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain all VA treatment 
records from December 1, 2005 to the 
present time from the VAMCs in Poplar 
Bluff (including its Farmington 
Outpatient Clinic) and St. Louis, 
Missouri.  All documents obtained should 
be associated with the Veteran's claims 
folder.

2.  After the above development is 
accomplished, the Veteran should be 
afforded a VA examination by an 
orthopedic specialist to determine the 
nature, extent, and etiology of his 
claimed left knee disability.  
Appropriate diagnostic tests should be 
conducted.  If a left knee disability is 
diagnosed, the examiner must express an 
opinion as to whether it is at least as 
likely as not that the left knee 
condition developed secondary to the 
Veteran's service-connected right knee 
condition and/or the service-connected 
back condition.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond. Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

